Citation Nr: 0024633	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-02 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Michael Holland, Ed.D.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO) which found no new and 
material evidence to reopen a claim of entitlement to service 
connection for a heart disorder.


FINDINGS OF FACT

1.  By an unappealed decision in July 1994 the Boston, 
Massachusetts RO denied entitlement to service connection for 
a heart disorder.

2.  Evidence associated with the claims file subsequent to 
the Boston RO's July 1994 denial bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSION OF LAW

1.  The Boston RO's July 1994 decision denying entitlement to 
service connection for a heart disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
heart disorder has been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim for entitlement to service connection 
for a heart disorder is well grounded.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for a heart disorder.  However, the Boston RO previously had 
considered this claim and denied entitlement to the benefit 
sought in a July 1994 rating decision.  The denial was based 
upon the Boston RO's finding of a lack of evidence of a 
connection between a current heart disorder and the veteran's 
service.  The July 1994 decision became final when the 
veteran declined to initiate an appeal.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If VA finds evidence to be new and 
material it then determines whether the claim is well 
grounded.  Winters v. West, 12 Vet. App. 203, 206-07 (1999) 
(en banc).  VA then evaluates a well-grounded claim on the 
merits after ensuring fulfillment of the duty to assist.  
Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the Boston RO's July 
1994 decision included the following:  the veteran's service 
medical records; VA treatment records from February and March 
1994; private hospitalization and treatment records from 
October 1989 to March 1993; a report of a May 1994 VA general 
medical examination, and; the veteran's May 1994 written 
statement.  None of these records includes medical evidence 
linking a current heart disorder to the veteran's service.  
Additional evidence submitted to the claims file subsequent 
to the July 1994 decision includes:  several medical 
treatises; an undated memorandum from a private individual 
identified as "Dr. Michael Holland, Ed. D Physical 
Medicine;" a letter dated in July 1997 from Dr. Holland; VA 
hospital records from June to October 1994; private treatment 
records from September 1989 to February 1993; an October 1998 
written opinion from a VA physician, and; a transcript of 
July 2000 hearing testimony from the veteran and from Dr. 
Holland.  Dr. Holland's written and oral statements 
unambiguously assert an "irrefutable" causal link between a 
current heart disorder and the veteran's service.

The Board finds that Dr. Holland's statements are new and 
material because they are neither cumulative nor redundant of 
previously submitted materials and because they purport to 
provide a necessary element of the veteran's claim -- 
heretofore missing evidence of a nexus between a current 
heart disorder and the veteran's military service.  With the 
submission of new and material evidence the veteran's claim 
is thus, reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Board further finds that Dr. Holland's statements 
purporting to link a current heart disorder to the veteran's 
period of active service are sufficient to render the claim 
plausible and capable of substantiation.  Therefore, the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995), 
aff'd, 78 F.3d 604 (Fed Cir. 1996) (per curiam).

After reopening the veteran's claim and finding it to be well 
grounded, the next step in the Board's analysis is to 
evaluate the claim on the merits after ensuring fulfillment 
of the duty to assist.  38 U.S.C.A. § 5107; Winters v. West, 
12 Vet. App. at 206-07.  However, for the reasons articulated 
in the REMAND portion of this decision, the Board finds this 
appeal must be developed further before a decision on the 
merits is appropriate.



ORDER

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for a 
heart disorder; the claim is granted to this extent only.


REMAND

Although Dr. Holland's written and oral statements, as set 
forth above, appear to provide a causal nexus between a 
current heart disorder and the veteran's service, a brief and 
conclusory October 1998 opinion from a VA physician suggests 
that there is no such causal connection.  However, the VA 
opinion does not address Dr. Holland's statements in any way.  
Therefore, the Board is at a loss to evaluate the credibility 
and weight to be afforded the apparently conflicting 
evidence.  Because the Board may not refute expert medical 
conclusions with its own unsubstantiated medical conclusions, 
where medical evidence is insufficient or of uncertain weight 
or credibility the Board may supplement the record with an 
advisory opinion, additional medical examination, or a 
recognized medical treatise.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The Board finds that the instant 
appeal requires such further development to provide the 
veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should submit the claims file 
to an appropriate medical expert for 
review and a detailed, fully explicated 
and complete written opinion addressing 
the following issues:  (a) whether it is 
at least as likely as not that the 
veteran has a current heart disorder 
causally linked to active service; (b) 
the significance, if any, of preservice 
scarlet fever upon a current heart 
disorder; (c) whether there is clear and 
unmistakable (obvious and manifest) 
evidence of a preservice disorder of any 
kind linked to a current heart disorder, 
(d) if there was a preservice disorder 
causally linked to a current heart 
disorder, whether it is at least as 
likely as not that the severity of the 
disability increased during service and, 
if so, whether the increase was due to or 
beyond the natural progression of the 
disorder.  For each of these issues, the 
expert's written opinion is to include a 
detailed discussion including application 
of medical principles to clinical facts 
noted in the record.  The expert's 
opinion also shall include a point-by-
point evaluation of the 
authoritativeness, credibility and 
persuasiveness of the apparently 
conflicting opinions of both Dr. Holland 
and the VA physician.

2.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
heart disorder.  If the RO denies the 
benefit sought on appeal, it should issue 
a supplemental statement of the case and 
provide the veteran with a reasonable 
time within which to respond.  The RO 
then should return the case to the Board 
for final appellate consideration.


The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



